ORDER
JEFFREY A FOUSHEE of WEST ORANGE, having been ordered to show cause on January 17,1996, why he should not be temporarily suspended from the practice of law pursuant to Rule l:20-3(g)(4) for failure to'cooperate with the ethics authorities in investigations involving his practice of law;
And respondent having represented to the Court that he would provide records and meet with the Office of Attorney Ethics by a date certain;
And respondent having failed to provide the promised documents or to arrange the promised meeting;
And good cause appearing;
*410It is ORDERED that JEFFREY A. FOUSHEE is temporarily suspended from the practice of law, effective immediately and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.